Per Curiam.
Complainant appeals as of right from a May 4, 1982, order of the Van Burén Circuit Court upholding the Department of Labor’s dismissal of complainant’s complaint for unpaid wages,
Complainant is a migrant farm worker from Judsonie, Arkansas, who was employed by respondent Anthony from September 19, 1979, to October 11, 1979, to pick apples an Anthony’s farm. Complainant claims that Anthony promised to pay him fifty-five cents per bushel, of which ten cents per bushel would be held until complainant left Anthony’s employment. Respondent Anthony claims that he promised to pay complainant forty-five cents per bushel, plus an additional ten cents per bushel if complainant stayed until the end of the *256harvest season on October 25, 1979. Since complainant did not stay until the end of the harvest season, the ten-cents-per-bushel premium was not paid.
The hearings officer held that the extra ten cents a bushel was not "wages” as defined by MCL 408.471(f); MSA 17.277(1X0 but rather constituted a "fringe benefit” as defined by MCL 408.471(e); MSA 17.277(l)(e). The hearings officer dismissed complainant’s complaint because there was no "written contract or written policy”, as required by MCL 408.471(e); MSA 17.277(l)(e) and MCL 408.473; MSA 17.277(3), entitling complainant to any fringe benefits.
Complainant contends on appeal that the ten-cent premium should have been properly classified as "wages”. Alternatively, complainant contends that, if the ten-cent premium is considered as a "fringe benefit”, an oral promise to pay "fringe benefits” should be enforced.
We are constrained to affirm, as the holdings of the hearing officer, sustained by the circuit court, are mandated by statute. We affirm, however, without a firm conviction that justice was done. Migrant workers, partly as a result of the nature of their occupation, often have only rudimentary educational skills. Additionally, migrant workers are not union members, thus being denied the protection that the more educated members of a bargaining council in a union afford to the membership at large. Under these circumstances, it is simply too easy for an employer to make oral promises of "fringe benefits” with the knowledge that the promises will be unenforceable due to the prospective employees’ ignorance of the requirement that the promises be written. The task of providing safeguards to protect the migrant *257worker from such a practice rests with the Legislature. As yet, it has not acted.
Affirmed.
K. N. Sanborn, J., concurs in result only.